HALL, Acting Chief Judge.
The appellant, Clifford Black, contends that the trial court improperly ordered him to “maintain an hourly accounting of all *1221your activities on a daily log which you will submit to your Community Control officer upon request” as a condition of his community control. Black argues that since that condition was not pronounced at sentencing, nor is it authorized by statute, it should be stricken pursuant to Vinyard v. State, 586 So.2d 1301 (Fla. 2d DCA 1991). The state concedes on this point, and we agree.
Therefore, based on the authority of Vinyard, the above-referenced condition of Black’s community control is hereby stricken. Since we find no merit in the other issue Black raises on this appeal, the judgment of the trial court is otherwise affirmed.
PATTERSON and BLUE, JJ., concur.